Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Darwin Resources, Inc. (the "Company") for the quarter endedSeptember 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned Mark Rentschler, Chief Executive Officer, Treasurer, Principal Financial Officer and Principal Accounting Officerof Darwin Resources, Inc., certify, pursuant to 18 U.S.C. Section 1350, as adoptedpursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations ofthe Company. Dated: November 24, 2009 /s/MARK RENTSCHLER Mark Rentschler Chief Executive Officer,Treasurer, Principal Financial Officer and Principal Accounting Officer
